Citation Nr: 1243537	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disorder of the upper and lower back. 

2.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1987 to October 2007.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.     

The record indicates that the Veteran requested a hearing before the Board, but later withdrew her request. 

The Board notes that it has reviewed the Veteran's claims file, to include documents of record that have been included in her virtual VA folder.  No relevant evidence has been included in the claims file since the most recent supplemental statement of the case dated in December 2010.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran retired from the U.S. Air Force in October 2007.  Service treatment records dated between January and October 2007 note the Veteran's complaints of knee and back pain, and note diagnoses of bilateral knee chondromalacia, and lumbago.  The Veteran claims these disorders began in active service.  

In December 2007, the Veteran underwent VA compensation examination into her claims.  The examiner indicated an examination of the Veteran's back and knees, and concluded that she had no current back or knee disorders.  However, the examiner indicated that the Veteran's claims file, to include the voluminous service treatment records noting complaints of orthopedic pain for several years, was not reviewed prior to the examination and opinion.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

As such, the Board finds a new VA compensation examination into the Veteran's claims warranted here.  A VA examiner should, based on a review of the claims file and an examination of the Veteran, indicate whether the Veteran has current knee and back disorders, and whether such disorders relate to service.  38 C.F.R. § 3.303 (2012).  

The Veteran should also be asked to submit or identify any records pertaining to treatment of her knees and upper and lower back since her discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit or identify any medical records pertaining to treatment the Veteran may have received for her claimed knee and back disorders since her retirement from active service.  

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the nature, extent, onset and etiology of any disorder of the upper and lower back and the knees.  The examiner must review the claims file and the report must note that review.  Specifically, the VA examiner should address the following: 

a) Provide a diagnosis for any upper and lower back or disorder of the knees and, in doing so, discuss the significance of the service treatment records, particularly those during the last year of the Veteran's active service, indicating disorders of the upper and lower back and the knees.  Any necessary tests should be performed. 

b) State whether it is as likely as not (50 percent probability or greater) that the Veteran's disorders of the upper and lower back and the knees began in or are otherwise related to her period of service.  The examiner must consider the Veteran's credible lay statements of any symptoms she experienced during service, and since service.  

The Board is cognizant that it is requesting that an examiner, who may find no current clinical evidence of knee or back disorders, still render a nexus opinion as to prior diagnoses of such disorders.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims.  If a claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


